Title: From Thomas Jefferson to Edmund Randolph, 3 August 1787
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Paris Aug. 3. 1787.

A journey into the Southern parts of France and Northern of Italy has prevented my sooner acknoleging the receipt of your private favors of July 12. 1786. and Jan. 28. and May 3. 1787.—I am anxious to hear what you have done in your federal convention. I am in hopes at least you will persuade the states to commit their commercial arrangements to Congress, and to enable them to pay their debts, interest and capital. The coercive powers supposed to be wanting in the federal head, I am of opinion they possess by the law of nature, which authorizes one party to an agreement to compel the other to performance. A delinquent state makes itself a party against the rest of the confederacy.—We have at present two fires kindled in Europe. 1. In Brabant. The emperor in the moment of his return to Vienna disavowed the concessions which had been made by his Governors to quiet the Brabantines. They prepared therefore for regular resistance. But as the emperor had at the same time called for deputies to be sent to Vienna to consult on their affairs, they have sent them, but without powers to conclude any thing, and in the mean time they go on arming. The enterprizing, unpersevering, capricious, Thrasonic character of their sovereign renders it probable he will avail himself of this little condescendence in the Brabantines to recede from all his innovations.—2. The Dutch are every now and then cutting one anothers throats. The party of the Stadholder is strongest within the confederacy, and is gaining ground. He has a majority in the States general and a strong party in the States of Holland. His want of money is supplied by his cousin George. England and Prussia abet his usurpations, and France the Patriotic party. Were England and France in a condition to go to war, there is no question but they would have been at it before now. But their insuperable poverty renders it probable they will compel a suspension of hostilities, and either arrange and force a settlement on the Dutch, or if they cannot agree themselves on this, they will try to protract things by negociation.—Can I be useful to you here in anything? In the purchase of books, of wines, of fruits, of modes for Mrs. Randolph, or any thing else? As to books, they are cheaper here than in England, excepting those in Latin, Greek, or English. As to wines I know the best Vignerons of Bordeaux, Burgundy and Frontignan. Genuine wines can never be had but of the Vigneron. The best of Bourdeaux cost three livres the bottle, but good may be  bought for two. Command me freely, assured that I shall serve you chearfully and that I am with respects to Mrs. Randolph & attachment to yourself Dr. Sir your most obedient & most humble servt.,

Th. Jefferson

